                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

TRAVIS NICODEMUS GRADY,                             )
                                                    )
                              Petitioner,           )
                                                    )
                         v.                         )       No. 2:18-cv-00252-WTL-DLP
                                                    )
J.E. KRUEGER Warden,                                )
                                                    )
                              Respondent.           )

              Order Discussing Motion for Relief Pursuant to 28 U.S.C. § 2241

       Petitioner Travis Nicodemus Grady seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 arguing that his counsel was ineffective in advising him regarding his plea agreement, that

his plea agreement is not a valid contract, and that he is actually innocent. For the following

reasons, his petition is denied.

                                       I. Factual Background

       On January 21, 2010, Grady was indicted in the Western District of Virginia with

distributing heroin resulting in serious bodily injury, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C). United States v. Grady, 5:10-cr-00002-GEC-1 (Crim. Dkt.), Dkt. 1. Because the

distribution offense had resulted in serious bodily injury, Grady’s sentence was subject to the

enhancement under § 841(b)(1)(C), which requires a mandatory minimum term of 20 years’

imprisonment and a maximum penalty of life. PSR ¶ 64.

       On March 25, 2010, the United States and Grady entered into a plea agreement pursuant to

Rule 11 of the Federal Rules of Criminal Procedure. Grady agreed to plead guilty to count one.

Crim. Dkt. 43, 49. On October 6, 2010, Grady was sentenced to 262 months’ imprisonment. Crim.
Dkt. 52, 53. On November 5, 2014, Grady filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. Crim. Dkt. 60.

       Grady raised several claims in his § 2255 petition. First, he argued that his sentence should

not have been enhanced under § 841(b)(1)(C) because the government failed to prove the heroin

he distributed met the standard for causation of the victim’s injury announced by United States v.

Burrage, 571 U.S. 204 (2014). Crim. Dkt. 60. Next, Grady argued that his trial counsel was

ineffective in two ways: (a) in advising him to plead guilty to the enhancement for serious bodily

injury resulting from the distribution of heroin, and (b) in failing to keep his best interest at heart

because trial counsel was distracted by personal matters. Id. The district court addressed the merits

of Grady’s claims, dismissed Grady’s petition as untimely, and denied a certificate of appealability

because Grady failed to make a substantial showing of the denial of a constitutional right as

required by 28 U.S.C. § 2253(c). United States v. Grady, 2015 WL 4773236 (W.D. Va. August

12, 2015). Grady appealed the district court’s decision, but the Fourth Circuit denied a certificate

of appealability and dismissed Grady’s appeal. United States v. Grady, 627 F.App’x 193 (4th Cir.

2015). Grady filed a motion for reconsideration, but the district court denied Grady’s motion to

reopen his prior § 2255 motion. Crim. Dkt. 91, 92.

       Following the court’s denial to reconsider his § 2255 motion, Grady filed a second § 2255

motion. In his second § 2255, Grady again asserted his Burrage and ineffective assistance of

counsel claims and argued that his original § 2255 motion was not untimely. Crim. Dkt. 94. The

district court found Grady’s § 2255 motion to be successive under § 2255(h), denied a certificate

of appealability because Grady failed to make a substantial showing of the denial of a

constitutional right, and dismissed Grady’s motion without prejudice. Crim. Dkt. 96.
       Grady then filed the present petition for a writ of habeas corpus. The United States has

responded, and Grady has not replied. The petition is now ripe for ruling.

                                    II. Standard under § 2241

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

circumstances, however, a prisoner may employ Section 2241 to challenge his federal conviction

or sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal courts to issue

writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner unless it

‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section 2255(e) is

known as the “savings clause.” The Seventh Circuit has held that § 2255 is “’inadequate or

ineffective’ when it cannot be used to address novel developments in either statutory or

constitutional law, whether those developments concern the conviction or the sentence.”

Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998); Brown v.

Caraway, 719 F.3d 583 (7th Cir. 2013); Webster, 784 F.3d at 1124.

       The Seventh Circuit construed the savings clause in In re Davenport holding:

       A procedure for postconviction relief can be fairly termed inadequate when it is so
       configured as to deny a convicted defendant any opportunity for judicial
       rectification of so fundamental a defect in his conviction as having been imprisoned
       for a nonexistent offense.

In re Davenport, 147 F.3d at 611.

       The Seventh Circuit has explained that, to fit within the savings clause following

Davenport, a petitioner must meet three conditions: “(1) the petitioner must rely on a case of

statutory interpretation (because invoking such a case cannot secure authorization for a second
§ 2255 motion); (2) the new rule must be previously unavailable and apply retroactively; and

(3) the error asserted must be grave enough to be deemed a miscarriage of justice, such as the

conviction of an innocent defendant.” Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown,

719 F.3d at 586.

                                          III. Discussion

       Grady identifies three grounds for relief under § 2241. Grady argues that he was denied

effective assistance of counsel because of his counsel’s drug addiction, that his plea agreement

was invalid because he received no benefit from it, and the Supreme Court decision in Burrage

establishes his actual innocence.

       A. Ineffective Assistance of Counsel

       Grady’s claim of ineffective assistance of counsel does not satisfy the requirements of the

savings clause and therefore cannot be heard in this § 2241 petition.

       First, this claim is constitutional, not statutory, and he can, and did, pursue it in a motion

for relief pursuant to § 2255. His constitutional claim is therefore not the type of claim that can

support relief under § 2241. See Davis, 863 F.3d at 964 (explaining that a § 2241 petitioner must

rely on a case of statutory interpretation); see also Taylor v. Gilkey, 314 F.3d 832, 836 (7th Cir.

2002). Moreover, the fact that Grady did pursue such a claim in his § 2255 motion shows that there

was no impediment preventing him from bringing this claim in a § 2255 petition. Hill v. Werlinger,

695 F.3d 644, 648 (7th Cir. 2012) (“Inadequate or ineffective means that a legal theory that could

not have been presented under § 2255 establishes the petitioner’s actual innocence.”); Lurie, 207

F.3d at 1077-78 (denying § 2241 relief where petitioner “offer[ed] no credible evidence to establish

that his claims could not have been brought within the grace period of § 2255”).

       B. Burrage
       Grady argues that his sentence should not have been enhanced under § 841(b)(1)(C)

because the government failed to prove the heroin he distributed was the but-for cause of the

victim’s injury as the Supreme Court required in Burrage.

       In Burrage, the Supreme Court held that a sentence enhancement under § 841(b)(1)(C)

based on the fact that the victim died or suffered serious bodily harm is not appropriate unless the

government shows that the drugs the defendant distributed were the but-for cause of the victim’s

death or injury. 571 U.S. at 211-18. Grady already brought a claim based on Burrage in his § 2255

motion. The sentencing court considered this claim and concluded that the evidence supports

Grady’s conviction under the but-for causation test required by Burrage. Grady, 2015 WL

4773236 at *3 (W.D. Va. August 12, 2015). The Fourth Circuit reviewed the district court’s

decision and concluded that Grady had not made the requisite showing of the denial of a

constitutional right, and dismissed Grady’s appeal. Grady, 627 F.App’x at 194. Grady again

argued a Burrage claim in his second § 2255 motion, and the district court again denied a certificate

of appealability because Grady failed to make a substantial showing of the denial of a

constitutional right. Because Grady did present his Burrage claim in his § 2255 motion, he cannot

bring it in his § 2241 petition. See Hill, 695 F.3d at 648.

       C. Plea Agreement

       Finally, Grady argues that his plea agreement is not a valid contract. Again, Grady has

presented no argument or evidence to show that he could not have brought such a claim in a § 2255

motion. Id. He therefore cannot obtain relief on this claim here.

                                          IV. Conclusion

       As explained in this Order, Grady has failed to establish his entitlement to a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. His petition is therefore dismissed with prejudice pursuant
to 28 U.S.C. § 2255(e). Prevatte v. Merlak, 865 F.3d 894, 901 (7th Cir. 2017). Final judgment

consistent with this Entry shall issue.

       IT IS SO ORDERED.


Date: 3/19/2019


Distribution:

TRAVIS NICODEMUS GRADY
14361-084
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Brian L. Reitz
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brian.reitz@usdoj.gov

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov
